EXHIBIT 10.8 

 

SUNTRUST BANK

 

--------------------------------------------------------------------------------

BUSINESS LOAN AND SECURITY AGREEMENT

 Dated As of

 JUNE 8, 2001

Among

  

COMMUNITY BANKSHARES, INC.,
EMPLOYEE STOCK OWNERSHIP PLAN AND TRUST,

 

Steve Adams, J. Alton Wingate and Elton Collins, not in their individual
capacities, but solely as Trustees of the Community Bankshares, Inc. Employee
Stock Ownership Plan and Trust, and

 


  

SUNTRUST BANK

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

BUSINESS LOAN AND SECURITY AGREEMENT

THIS BUSINESS LOAN AND SECURITY AGREEMENT, dated as of June 8, 2001, by and
among COMMUNITY BANKSHARES, INC., a Georgia corporation (together with its
successors, the “Borrower”), COMMUNITY BANKSHARES, INC. Employee Stock Ownership
Plan and Trust (the “Trust”), a Trust created and existing under that certain
Employee Stock Ownership Plan and Trust Agreement dated as of December 29, 1995,
and effective as of January 1, 1995 (as the same may be amended, supplemented,
restated or otherwise modified and in effect from time to time, the “Trust
Agreement”), between the Borrower and Steve Adams, J. Alton Wingate and Elton
Collins, collectively as trustee (together with any successor trustees under the
Trust Agreement, and forming a part of the COMMUNITY BANKSHARES, INC. EMPLOYEE
STOCK OWNERSHIP PLAN (the “ESOP”), and SUNTRUST BANK, a Georgia banking
corporation (together with endorsees, successors and assigns, the “Bank”).

 BACKGROUND

The Borrower desires to establish with the Bank a credit facility providing for
Advances in the maximum principal amount of $2,000,000 that upon the Conversion
Date shall convert to a term loan.  The proceeds of such loan shall be used by
the Borrower to fund a loan to the Trust to finance the Trust’s acquisition of
certain currently issued shares of the common stock of the Borrower.  The Bank
is willing to establish the foregoing credit facilities on the terms and
conditions hereinafter set forth.

NOW, THEREFORE, in consideration of the premises and the promises herein
contained, and each intending to be legally bound hereby, the parties agree as
follows:

 ARTICLE I.  DEFINITIONS

SECTION 1.01.  Definitions.  The terms as defined in this Section 1.01 shall,
for all purposes of this Agreement and any amendment hereto (except as herein
otherwise expressly provided or unless the context otherwise requires), have the
meanings set forth herein (terms defined in the singular to have the same
meanings when used in the plural and vice versa):

“Affiliate” of any Person means (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 20% or more of the
common stock or equivalent equity interests.  As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise.

--------------------------------------------------------------------------------

 
 

“Bank Prime Rate” means that rate of interest announced by Bank from time to
time as its “Prime Rate”.  Bank lends at rates above and below Bank Prime Rate,
which is but one of several rate basis used by Bank.

“Borrower Stock” means the shares of the Borrower’s common stock to be purchased
by the Trust from the Stockholders with the proceeds of the ESOP Loan.

“Capital Expenditures” means for any period the sum of all capital expenditures
incurred during such period by the Borrower and its Subsidiaries, as determined
in accordance with generally accepted accounting principles consistently
applied.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
Federal tax code.

“Collateral Assignment” means that certain Assignment of ESOP Note and Master
Stock Pledge dated an even date herewith by and between Borrower and Bank.

“Commitment” means that certain commitment letter dated April 30, 2001.

“Controlled Group” means all members of a controlled group of corporations and
all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Code.

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business, (iv)
all obligations of such Person as lessee under capital leases, (v) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts payable under a banker’s acceptance, (vi) all Redeemable Preferred Stock
of such Person (in the event such Person is a corporation), (vii) all
obligations of such Person to reimburse any bank or other Person in respect of
amounts paid under a letter of credit or similar instrument, (viii) all Debt of
others secured by a Lien on any asset of such Person, whether or not such Debt
is assumed by such Person, and (ix) all Debt of others Guaranteed by such
Person.

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

“DOL” means the United States Department of Labor and any successor Federal
agency having similar powers.

 “Dollars” or “$” means dollars in lawful currency of the United States of
America.

 2

--------------------------------------------------------------------------------

 
 

“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in Georgia are authorized by law to close.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, or any successor law, including any rules or regulations
promulgated thereunder.  Any reference to any provision of ERISA shall also be
deemed to be a reference to any successor provision or provisions thereof.

“ESOP Contribution” means all tax deductible payments made to the Trust for the
purpose of enabling it to payoff the ESOP Loan, which are ultimately used by the
Trust to make payments under the ESOP Note (and, in turn, used by the Borrower
to make payments under the Note).

“ESOP Loan” means the loan evidenced by the ESOP Note.

“ESOP Loan Agreement” means that Loan and Security Agreement between the Trust
and Borrower, dated as of even date herewith, governing the terms and conditions
of the ESOP Loan, as such agreement shall be modified, amended, supplemented,
restated, extended, consolidated, renewed or replaced and in effect from time to
time.

“ESOP Loan Documents” shall mean the ESOP Loan Agreement, ESOP Note, the ESOP
Master Pledge Agreement, and any other document now or at any time hereafter
evidencing, relating to, securing or guaranteeing the ESOP Note, as any of the
same may be amended, restated, modified, replaced or extended from time to time.

“ESOP Note” means collectively that term loan note of the Trust payable to
Borrower, dated as of an even date herewith, and all promissory notes delivered
in substitution or exchange therefor, in each case as the same shall be
modified, amended, supplemented, restated, extended, consolidated, renewed or
replaced and in effect from time to time.

“ESOP Master Pledge Agreement” means that ESOP Master Stock Pledge Agreement,
dated as of  an even date herewith, given by the Trust to the Borrower, pursuant
to which the Trust has pledged to the Borrower, as security for the payment and
performance of the Trust’s obligations to the Borrower under the ESOP Loan, all
of the Borrower Stock, as such agreement shall be amended, supplemented,
restated or otherwise modified and in effect from time to time.

“ESOP Transaction” means the execution, delivery and performance by the
respective parties thereto of the ESOP Loan Documents, the borrowing of the ESOP
Loan by the Trust from the Borrower and the use by the Trust of the proceeds of
the ESOP Loan to finance such acquisition of the Borrower Stock collectively
from the Stockholders.

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 “Fiscal Year” means any fiscal year of the Borrower.

 

3

--------------------------------------------------------------------------------

 
 

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government, or any instrumentality of any of the foregoing. The
term “Governmental Authority” shall include, without limitation, the IRS and the
DOL.

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
secure, purchase or pay (or advance or supply funds for the purchase or payment
of) such Debt or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep-well, to purchase assets, goods, securities
or services, to provide collateral security, to take-or-pay, or to maintain
financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business.  The term “Guarantee” used as a verb has a corresponding meaning.

“Investment” means any investment in any Person, whether by means of purchase or
acquisition of obligations or securities of such Person, capital contribution to
such Person, loan or advance to such Person, making of a time deposit with such
Person, Guarantee or assumption of any obligation of such Person or otherwise,
except for ordinary banking transactions in the ordinary course of business.

“IRS” means the United States Internal Revenue Service and any successor Federal
agency having similar powers.

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset.  For the
purposes of this Agreement, the Borrower or any Subsidiary shall be deemed to
own subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.

“Loan Documents” means this Agreement, the Note, the Collateral Assignment and
any other document evidencing or securing the Note.

“Margin Stock” means “margin stock” as defined in Regulations T, U or X of the
Board of Governors of the Federal Reserve System, as in effect from time to
time, together with all official rulings and interpretations issued thereunder.

“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.

“Note” shall mean Note A.

4

--------------------------------------------------------------------------------

 
 

 

“Note A” means that certain promissory note dated an even date herewith made by
Borrower in favor of Bank in the original maximum principal amount of
$2,000,000.

“Obligations” means all indebtedness, obligations and liabilities to the Bank
existing on the date of this Agreement or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, of the Borrower under this Agreement or any other Loan
Document.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Encumbrances” means:

(a)       Liens in favor of the Bank;

> (b)       Liens for taxes or assessments or other governmental charges or
> levies if not yet due and payable or, if due and payable, if they are being
> contested in good faith by appropriate proceedings and for which appropriate
> reserves are maintained;
> 
> (c)       Liens imposed by law, such as mechanics’ materialmen’s, landlords’,
> warehousemen’s, and carriers’ Liens, securing obligations incurred in the
> ordinary course of business which are not yet due and payable or which are
> being contested in good faith by appropriate proceedings and for which
> appropriate reserves have been established;
> 
> (d)       Liens under workers’ compensation, unemployment insurance, Social
> Security, or similar legislation;
> 
> (e)       Liens, deposits, or pledges to secure the performance of bids,
> tenders, contracts (other than contracts for the payment of money), leases
> (permitted under the terms of this Agreement), public or statutory
> obligations, surety, stay, appeal, indemnity, performance, or other similar
> bonds, or other similar obligations arising in the ordinary course of
> business;
> 
> (f)       Judgment and other similar Liens arising in connection with court
> proceedings, provided the execution or other enforcement of such Liens is
> effectively stayed and the claims secured thereby are being actively contested
> in good faith and by appropriate proceedings;
> 
> (g)       Easements, rights-of-way, restrictions, and other similar
> encumbrances which, in the aggregate, do not materially interfere with the
> occupation, use, and enjoyment by the Borrower or any Subsidiary of the
> property or assets encumbered thereby in the normal course of its business or
> materially impair the value of the property subject thereto;

5

--------------------------------------------------------------------------------

 
 

 

> (h)       Liens incidental to the conduct of banking business, not incurred in
> connection with the borrowing of money, arising out of transactions in federal
> funds, repurchase agreements, interbank credit facilities, bank deposits, or
> other obligations to customers or depositors of the Borrower’s Subsidiaries.
> 
> (i)       Liens incurred in connection with the borrowing by a Subsidiary from
> the Federal Reserve Bank, or the Federal Home Loan Bank, in the ordinary
> course of business; and
> 
> (j)       Liens for purchase money security interests or Liens incurred in
> connection with any conditional sale or other title retention agreement or
> capital lease.

“Person” means any individual, joint venture, corporation, company, voluntary
association, partnership, trust, joint stock company, unincorporated
organization, association, government, or any agency, instrumentality, or
political subdivision thereof, or any other form of entity or organization.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code and is either (i) maintained by a member of the Controlled Group for
employees of any member of the Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the Controlled Group
is then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Prior Loan Agreement” means that certain Amended and Restated Revolving
Credit/Term Loan Agreement by and between Borrower herein and Bank herein dated
as of July 31, 2000, together with all documentation delivered and collateral
provided in connection therewith and any modification or renewals thereof, the
terms of which are incorporated herein by this reference thereto.

“Redeemable Preferred Stock” of any Person means any preferred stock issued by
such Person which is at any time either (i) mandatorily redeemable (by sinking
fund or similar payments or otherwise) or (ii) redeemable at the option of the
holder thereof.

“Reportable Event” has the meaning given such term in Section 4043(b) of Title V
of ERISA.

“Stockholders” means collectively all Persons who may sell shares of Borrower’s
common stock to the Trust.

“Subsidiary” of a Person means any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or

6

--------------------------------------------------------------------------------

 
 

 

indirectly owned by such Person.  Unless otherwise indicated, all references
herein to Subsidiaries refer to Subsidiaries of the Borrower.

SECTION 1.02.  Accounting Terms and Determinations. Unless otherwise specified
herein, all terms of an accounting character used herein shall be interpreted,
all accounting determinations hereunder shall be made, and all financial
statements required to be delivered hereunder shall be prepared in material
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes reasonably approved
by Bank) with the most recent audited financial statements of the Borrower and
its Subsidiaries delivered to the Bank.

SECTION 1.03.  References.  Except as otherwise expressly provided in this
Agreement:  the words “herein,” “hereof,” “hereunder” and other words of similar
import refer to this Agreement as a whole, including the Schedule hereto which
is a part hereof, and not to any particular Section, Article, paragraph or other
subdivision; the singular includes the plural and the plural includes the
singular; “or” is not exclusive; the words “include,” “includes” and “including”
are not limiting; a reference to any agreement or other contract includes past
and future permitted supplements, amendments, modifications and restatements
thereto or thereof; a reference to an Article, Section, paragraph or other
subdivision is a reference to an Article, Section, paragraph or other
subdivision of this Agreement; a reference to any law includes any amendment or
modification to such law and any rules and regulations promulgated thereunder; a
reference to a Person includes its permitted successors and assigns; any right
may be exercised at any time and from time to time; and, except as otherwise
expressly provided therein, all obligations under any agreement or other
contract are continuing obligations throughout the term of such agreement or
contract.

ARTICLE II.  THE CREDITS

SECTION 2.01.  Commitment to Lend.   The Bank agrees to lend to Borrower up to a
maximum of $2,000,000, in accordance with the terms of the Commitment and this
Agreement.  The Bank shall have no obligation to advance funds in excess of such
amount or on terms not otherwise provided in this Agreement. To the extent of
any conflict between the terms of the Commitment and the terms of this
Agreement, the terms of this Agreement shall govern.

SECTION 2.02.  Loan Amount:  Up to a maximum of Two Million and 00/100 Dollars
($2,000,000.00) (the “Maximum Advance”) to Borrower, solely for the purposes of
advances (each, an “Advance” and together, the “Advances”) for the purchase by
the Trust of Borrower Stock from the Stockholders.

Advances:  Advances shall be funded pursuant to this Paragraph and calculated
pursuant to an “Advance Schedule”, attached hereto as Exhibit A-1, and a
“Requisition Form,” attached hereto as Exhibit A-2.  The Advance Schedule and
the Requisition Form shall be provided by the Bank and completed by an
authorized officer of Borrower.  All requests for an Advance shall be supported
by a corresponding pledge of the Borrower Stock purchased with the proceeds of
such Advance subject to that certain ESOP Master Stock Pledge Agreement dated as
of an even date herewith, a copy of which is attached hereto as Exhibit A-3,
which has

7

--------------------------------------------------------------------------------

 
 

 

been assigned to the Bank in accordance with that certain Assignment of ESOP
Note and Master Stock Pledge dated as of an even date herewith, a copy of which
is attached hereto as Exhibit A-4.  In no event shall the sum of all Advances
exceed the Maximum Advance.

SECTION 2.03.  Interest Rate.  The interest rate of the Note up to the
Conversion Date (as defined hereinbelow) shall be the Bank Prime Rate minus one
percent (1.0%), as more fully set forth in the Note.  The interest rate of the
Note on the Conversion Date and thereafter shall be a rate to be determined by
Borrower and Bank as of the Conversion Date.

SECTION 2.04.  Closing Fee.  The customary closing fee has been waived by the
Bank.

SECTION 2.05.  Optional Prepayments.  The Borrower may prepay the Note, in whole
or in part, without penalty.  Any prepayment of principal on the Note shall
first be applied to any outstanding fees, penalties, expenses and interest owed
to Bank on any obligation of Borrower to Bank under the Loan Documents, and
shall then be applied against any installments of principal in their inverse
order of maturity.

SECTION 2.06.  Payment and Conversion Provisions.  Prior to the Conversion Date,
interest only shall be due on the Note, payable quarterly on July 31, 2001;
October 31, 2001; January 31, 2002; and April 30, 2002.  For purposes of this
Agreement, the “Conversion Date” shall be May 1, 2002.  Following the Conversion
Date, the then current balance of the Note shall be repaid according to a
schedule of equal and fully amortizing quarterly payments of principal plus
accrued interest commencing on the last day of the first calendar quarter
following the Conversion Date (July 31, 2002), which payment amount shall be set
on the Conversion Date, with the number of payments determined by calculating
the number of calendar quarters remaining between the Conversion Date and April
30, 2006. The entire principal balance and all accrued but unpaid interest on
the Note shall be due and payable on June 30, 2006 if not sooner paid.

SECTION 2.07.  General Provisions Concerning Payments.  All payments of Borrower
shall be made in Federal or other funds immediately available to the Bank at its
office in Atlanta, Georgia, not later than 1:00 p.m., Eastern time.  Funds
received after 1:00 p.m. shall be deemed to have been paid on the next following
Domestic Business Day.  Whenever any payment shall be due on a day which is not
a Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. 

SECTION 2.08.  Computation of Interest. All interest due under this Note on or
prior to the Conversion Date shall be computed by applying the ratio of the
annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance and multiplied by the actual number of days the principal
balance is outstanding.  All interest due under this Note after the Conversion
Date shall be computed by applying the ratio of the annual interest rate over a
year of 360 days, multiplied by the outstanding principal balance and multiplied
by the actual number of days the principal balance is outstanding. 

SECTION 2.09.  INTENTIONALLY DELETED

8

--------------------------------------------------------------------------------

 
 

 

SECTION 2.10.  Collateral Assignment.  Borrower shall grant a first priority
security interest to the Bank pursuant to the Collateral Assignment in the (a)
ESOP Note, (b) the ESOP Loan Documents, and (c) all collateral securing the ESOP
Note including, without limitation, the Borrower’s Stock.  Any security interest
in the Borrower Stock, and any other collateral securing the ESOP Note, shall be
subject to the terms of the ESOP.

 ARTICLE III.  INTENTIONALLY DELETED

ARTICLE IV.  CONDITIONS TO BORROWING

SECTION 4.01.  The obligation of the Bank hereunder is subject to the
satisfaction of the following conditions:

(a)       receipt by the Bank from the Borrower of a duly executed counterpart
of this Agreement signed by the Borrower and the Trustees on behalf of the
Trust;

(b)       receipt by the Bank of the duly executed Note;

(c)       receipt by the Bank of (i) an opinion of counsel for the Borrower and
(ii) an opinion of counsel for the Trustee, both in forms acceptable to Bank
covering such matters relating to the transactions contemplated hereby as the
Bank may reasonably request;

(d)       receipt by the Bank of all documents which the Bank may reasonably
request relating to the existence of the Borrower, the corporate authority for
and the validity of this Agreement, the Note and the other Loan Documents, and
any other matters relevant hereto, all in form and substance satisfactory to the
Bank, including without limitation a certificate of incumbency of the Borrower,
signed by the Secretary or an Assistant Secretary of the Borrower, certifying as
to the names, true signatures and incumbency of the officer or officers of the
Borrower authorized to execute and deliver the Loan Documents, and certified
copies of the following items:  (i) the Borrower’s Articles of Incorporation,
(ii) the Borrower’s Bylaws, (iii) a certificate of the Secretary of State (or
other appropriate office) of the jurisdiction of the Borrower’s incorporation as
to the good standing of the Borrower as a corporation of such jurisdiction, and
(iv) the action taken by the Board of Directors of the Borrower authorizing the
Borrower’s execution, delivery and performance of this Agreement, the Note and
the other Loan Documents to which the Borrower is a party;

(e)       the Bank shall have received (i) the original fully executed ESOP Loan
Documents (ii) the Collateral Assignment, (iii) stock certificates evidencing
all of the shares of the Borrower Stock, registered in the name of the Trust,
together with stock powers duly executed in blank, (iv) a copy of all documents
related to the ESOP Transaction, each certified on such date, (v) a copy of the
action of the Trustees authorizing the borrowing of the ESOP Loan thereunder,
and (vi) the written legal opinion of each of the Borrower’s counsel and the
Trustee’s counsel concerning the due authorization, execution, delivery and
enforceability of the ESOP, the Trust Agreement, the ESOP Loan Documents, and
containing such other opinions as the Bank may reasonably require.

 9

--------------------------------------------------------------------------------

 
 

ARTICLE V.  REPRESENTATIONS AND WARRANTIES

SECTION 5.01.  The Borrower represents and warrants that:

(a)       Corporate Existence and Power.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, is duly qualified to transact business in
every jurisdiction where, by the nature of its business, such qualification is
necessary, and has all corporate powers and all governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted, except where the failure to so qualify or obtain such licenses,
authorizations, consents and approvals would not have a materially adverse
effect.

(b)       Corporate and Governmental Authorization; Contravention.  The
execution, delivery and performance by the Borrower of this Agreement, the Note,
the other Loan Documents and performance of Borrower in the ESOP Transaction
(i) are within the Borrower’s corporate powers, (ii) have been duly authorized
by all necessary corporate action, (iii) require no action by or in respect of,
or filing with, any governmental body, agency or official, (iv) do not
contravene, or constitute a default under, any provision of applicable law or
regulation or of the certificate of incorporation or by-laws of the Borrower or
of any agreement, judgment, injunction, order, decree or other instrument
binding upon the Borrower or any of its Subsidiaries, and (v) do not result in
the creation or imposition of any Lien on any asset of the Borrower or any of
its Subsidiaries (other than Permitted Liens).

(c)       Binding Effect.  This Agreement constitutes a valid and binding
agreement of the Borrower enforceable in accordance with its terms, and the Note
and the other Loan Documents, when executed and delivered in accordance with
this Agreement, will constitute valid and binding obligations of the Borrower
enforceable in accordance with their respective terms, provided that the
enforceability hereof and thereof is subject in each case to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally.

(d)       Financial Information.  The balance sheets of the Borrower and its
Subsidiaries as of  December 31, 2000 and the related statements of income,
shareholders’ equity and cash flows for the past four (4) Fiscal Years then
ended, copies of which have been delivered to the Bank, and the unaudited
financial statements of the Borrower and its Subsidiaries for the interim period
ended March 31, 2001, copies of which have been delivered to the Bank, fairly
present, in material conformity with generally accepted accounting principles,
the financial position of the Borrower and its Subsidiaries as of such dates and
their consolidated results of operations and cash flows for such periods
stated.  Since March 31, 2001 there has been no material adverse change in the
business, financial position, results of operations or prospects of the Borrower
and its Subsidiaries.

(e)       Litigation.  There is no action, suit or proceeding pending, or to the
knowledge of the Borrower threatened, against or affecting the Borrower or any
of its Subsidiaries before any court or arbitrator or any governmental body,
agency or official which could materially adversely affect the business,
financial position or results of operations of the Borrower and its
Subsidiaries, or which in any manner draws into question the validity of, or

10

--------------------------------------------------------------------------------

 
 

could impair the ability of the Borrower to perform its obligations under, this
Agreement, the Note or any of the other Loan Documents.

(f)       Compliance with ERISA.  The Borrower and each member of the Controlled
Group have fulfilled their obligations under the minimum funding standards of
ERISA and the Code with respect to each Plan and are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Code, and have not incurred any liability to the PBGC or a Plan under Title IV
of ERISA.  Neither the Borrower nor any member of the Controlled Group is or
ever has been obligated to contribute to any Multiemployer Plan.

(g)       Taxes.  There have been filed on behalf of the Borrower and its
Subsidiaries all Federal, state and local income, excise, property and other tax
returns which are required to be filed by them and all taxes due pursuant to
such returns or pursuant to any assessment received by or on behalf of the
Borrower or any Subsidiary have been paid, except where the failure to so file
or so pay could not reasonably be expected to have a materially adverse effect. 
The charges, accruals and reserves on the books of the Borrower and its
Subsidiaries in respect of taxes or other governmental charges are, in the
opinion of the Borrower, adequate. 

(h)       Subsidiaries.  Each of the Borrower’s Subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and has all corporate powers and all governmental
licenses, authorizations, consents and approvals required to carry on its
business as now conducted, except where the failure to obtain such licenses,
authorizations, consents and approvals could not reasonably be expected to have
a materially adverse effect.

(i)       Not an Investment Company.  The Borrower is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.

(j)       Ownership of Property; Liens.  Each of the Borrower and its
Subsidiaries has title to its properties sufficient for the conduct of its
business, and none of such property is subject to any Lien except for Permitted
Encumbrances.

(k)       No Default.  Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any agreement, instrument or undertaking to
which it is a party or by which it or any of its property is bound which will be
materially adverse to the business, operations, property or financial or other
condition of the Borrower and its Subsidiaries, or which will materially
adversely affect the ability of the Borrower to perform its obligations under
the Loan Documents.  No Default has occurred and is continuing.

(l)       Full Disclosure.  All information heretofore furnished by the Borrower
to the Bank for purposes of or in connection with this Agreement or any
transaction contemplated hereby is, and all such information hereafter furnished
by the Borrower to the Bank will be, true, accurate and complete in every
material respect or based on reasonable estimates on the date as of which such
information is stated or certified.  The Borrower has disclosed to the Bank in
writing any and all facts which materially and adversely affect or in the
reasonable opinion of the Borrower, may affect, the business, operations,
prospects or condition, financial or otherwise, of 

11

--------------------------------------------------------------------------------

 
 

the Borrower and its Subsidiaries  or the ability of the Borrower to perform its
obligations under this Agreement.

(m)       ESOP Documents. The Borrower has delivered to the Bank a true and
complete copy of the ESOP, the Trust Agreement, and the most recent IRS
determination letter, including, without limitation, all modifications and
supplements thereto, as in effect on the date of this Agreement, and the ESOP
and the Trust Agreement are in full force and effect and no term or condition of
any thereof has been amended, modified or waived. 

(n)vESOP Loan Documents.  The Borrower has delivered to the Bank a true and
complete copy of the ESOP Loan Documents, including, without limitation, all
modifications and supplements thereto, as in effect on the date of this
Agreement, and the ESOP Loan Documents are in full force and effect and no term
or condition of any thereof has been amended, modified or waived. 

(o)       ESOP Adoption and Qualification. The ESOP has been duly adopted and is
in full force and effect and constitutes a qualified plan under Section 401(a)
of the Code, and the ESOP is an “employee stock ownership plan” as defined in
Section 4975(e)(7) of the Code and the regulations promulgated thereunder.

(p)       Continued Qualification of ESOP. The ESOP will continue to so
constitute a qualified plan and the ESOP will continue to be an employee stock
ownership plan.

(q)       Trust. The Trust is, and will continue to be, exempt from Federal
income taxation under Section 501(a) of the Code and the Trust holds and will
continue to hold the assets of the ESOP.

(r)       ERISA Requirements. The Borrower has complied, and the Trust and the
ESOP materially comply, in all respects with the requirements of ERISA and the
Code and the regulations under each thereof as from time to time in effect
applicable to the Borrower, the Trust and the ESOP.

(s)       Employer Securities. The Borrower Stock constitutes “employer
securities” within the meaning of Section 409(l) of the Code.

(t)       Exempt Loan. The indebtedness of the Trust under the ESOP Loan
Documents qualifies for the exemptions set forth in Section 408(b)(3) of ERISA
and Section 4975(d)(3) of the Code (and the regulations promulgated under each
thereof).

(u)       No Prohibited Transaction.  Neither the ESOP Loan nor the consummation
of the ESOP Transaction constitutes or results in, and neither will constitute
or result in, a non-exempt “prohibited transaction” as defined in Section 406 of
ERISA or Section 4975(c) of the Code.

(v)       Purchase of Borrower Stock.  The purchase of the Borrower Stock by the
Trust with the proceeds of the ESOP Loan, and the holding of the Borrower Stock
in the ESOP after such purchase, do not constitute or result in a “prohibited
transaction” as defined in Section 406 of ERISA or Section 4975(c) of the Code
(taking into account the provisions of 

12

--------------------------------------------------------------------------------

 
 

Section 408(b) of ERISA and Section 4975(d) of the Code) nor did or will such
purchase materially violate any other applicable law, rule or regulation,
including without limitation ERISA, any state or federal securities or other
laws and general principles of common law and equity applicable to trusts and
the actions of trustees.

(w)       No ERISA Violation. The execution, delivery and performance by the
Trustees, as Trustees under the Trust Agreement and on behalf of the Trust, of
this Agreement, the ESOP Loan Documents to which the Trust is a party and the
Stock Purchase Agreement do not materially violate any provision of ERISA or the
Code.

(x)       Use of Proceeds of ESOP Loan. No portion of the proceeds of the ESOP
Loan have been or will be used, unless otherwise provided by the ESOP or
applicable law, for any purpose other than for the acquisition of, and the
payment of the purchase price for the Borrower Stock.

(y)       Intellectual Properties. The Borrower possesses all necessary patents,
licenses, trademarks, trademark rights, trade names, trade name rights and
copyrights to conduct its business as now conducted, without known conflict with
any patent, license, trademark, trade name, or copyright of any other person.

(z)       Solvency.  The Borrower and each Subsidiary are solvent and will not
be rendered insolvent by the transactions contemplated by this Agreement. For
purposes hereof, “solvent” means that a Person (i) does not have unreasonably
small capital to carry on its business as now conducted and as presently
proposed to be conducted, (ii) is able to pay its debts as they become due in
the ordinary course of business,  and (iii) has assets with a present fair
saleable value greater than its total stated liabilities and identified
contingent liabilities, including any amounts necessary to satisfy preferential
rights of shareholders.

(aa)     Prior Loan Agreement.  Borrower certifies that the representations and
warranties made by Borrower in the Prior Loan Agreement are true and complete on
and as of the date hereof, except to the extent that any such representations
and warranties refer to a specific prior date.

 

ARTICLE VI.  COVENANTS

SECTION 6.01.  The Borrower agrees that, so long as any amount payable under
this Agreement remains unpaid:

(a)       Information.  The Borrower will deliver to the Bank:

(1)        as soon as available and in any event within one hundred eighty (180)
days after the end of each Fiscal Year, a valuation report with respect to the
assets within the Trust prepared by an independent appraiser for the ESOP and in
form reasonably satisfactory to the Bank; 

(2)       such information, statements, reports, letters, certificates and
notices as are required in Section 5.10 of the Prior Loan Agreement;

13

--------------------------------------------------------------------------------

 
 

(3)       as soon as practicable and in any event within thirty (30) days after
any officer of the Borrower obtains knowledge of (i) the occurrence of any event
or condition which constitutes a Reportable Event with respect to any Plan,
other than a Reportable Event as to which the PBGC has by regulation waived the
requirement to notify it within 30 days, (ii) any transaction which constitutes
a “prohibited transaction,” as such term is defined in Section 4975 of the Code,
in connection with any Plan or any trust created thereunder, (iii) the issuance
of any notice of any complete or partial withdrawal liability under Title IV of
ERISA with respect to any Plan, or (iv) the issuance of any notice from the PBGC
under Title IV of ERISA of any intent to terminate or appoint a trustee to
administer any Plan, a written notice specifying the nature thereof, what action
the Borrower has taken, are taking or propose to take with respect thereto, and,
when known, any action taken or threatened by the PBGC or the IRS with respect
thereto, and, in the case of any notice described in this paragraph (3), furnish
to the Bank a copy of such notice;

(b)       Maintenance of Records.  The Borrower will keep, and will cause each
Subsidiary to keep, adequate records and books of account, in which complete
entries will be made in accordance with generally accepted accounting principles
consistently applied, reflecting all financial transactions of Borrower and its
Subsidiaries.

(c) - (g)       INTENTIONALLY DELETED

(h)       Capital Expenditures. Neither the Borrower nor the Borrower’s bank
Subsidiaries will make any expenditures for fixed or capital assets if, after
giving effect thereto, the aggregate of all such expenditures made by the
Borrower or any bank Subsidiary would exceed FOUR MILLION AND NO/100THS DOLLARS
($4,000,000.00) during any Fiscal Year.  Bank may, in its sole discretion,
approve in writing exceptions to this restriction.

(i)       INTENTIONALLY DELETED

(j)       INTENTIONALLY DELETED

(k)       Negative Pledge.  Neither the Borrower nor any Subsidiary will create,
assume or suffer to exist any Lien on the collateral securing the Loan Documents
and the ESOP Loan Documents, except for Permitted Encumbrances.

(l)       Maintenance of Existence.  The Borrower shall, and shall cause each
Subsidiary to, maintain its corporate existence and carry on its business in
substantially the same manner and in substantially the same fields as such
business is now carried on and maintained.

(m)       Dissolution.  Neither the Borrower nor any of its Subsidiaries shall
suffer or permit dissolution or liquidation either in whole or in part or redeem
or retire any shares of its own stock or that of any Subsidiary, except as
required by the terms of the ESOP.

(n)       Consolidations, Mergers and Sales of Assets.  The Borrower will not,
nor will it permit any Subsidiary to, consolidate or merge with or into, or
sell, lease or otherwise transfer all or any substantial part of its assets to,
any other Person, or discontinue or eliminate

14

--------------------------------------------------------------------------------

 
 

any business line or segment without the consent of Bank, which consent shall
not be unreasonably withheld or delayed. 

(o)       Use of Proceeds.  No portion of the proceeds of the Note will be used
by the Borrower (i) in connection with any tender offer for, or other
acquisition of, stock of any corporation with a view towards obtaining control
of such other corporation, (ii) directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock,
or (iii) for any purpose in violation of any applicable law or regulation.

(p)       Compliance with Laws; Payment of Taxes.  The Borrower will, and will
cause each of its Subsidiaries and each member of the Controlled Group to,
comply in all material respects with applicable laws (including but not limited
to ERISA), regulations and similar requirements of governmental authorities
(including but not limited to PBGC), except where the necessity of such
compliance is being contested in good faith through appropriate proceedings. 
The Borrower will, and will cause each of its Subsidiaries to, pay promptly when
due all taxes, assessments, governmental charges, claims for labor, supplies,
rent and other obligations which, if unpaid, might become a lien against the
property of the Borrower or any Subsidiary, except liabilities being contested
in good faith and against which, if requested by the Bank, the Borrower will set
up reserves satisfactory to the Bank.  Borrower agrees that, in the event the
ESOP fails to retain the common stock of Borrower purchased by it with the
proceeds of the ESOP Loan for a period of three (3) years from the date of
purchase and there is, thereby, an obligation to pay an excise tax as set forth
in Section 4978 of the Code, unless exempted under Section 4978(d) of the Code,
or any other tax, penalty or expense, Borrower will pay any such tax, penalty or
expense prior to the imposition of any lien or encumbrance.

(q)       Insurance.  The Borrower will maintain, and will cause each of its
Subsidiaries to maintain (either in the name of the Borrower or in such
Subsidiary’s own name), with financially sound and reputable insurance
companies, insurance on all its property and liability insurance, including
without limitation, professional liability insurance in at least such amounts
and against at least such risks as are usually insured against in the same
general area by companies of established repute engaged in the same or similar
business.

(r)       Change in Fiscal Year.  The Borrower will not change its Fiscal Year
without the consent of the Bank, which consent shall not be unreasonably
withheld.

(s)       Maintenance of Property.  The Borrower shall, and shall cause each
Subsidiary to, maintain all of its material properties and assets in reasonably
good condition, repair and working order, ordinary wear and tear excepted,
except for assets no longer used or useful in the Borrower’s business.

(t)       Indebtedness. Neither the Borrower nor any Subsidiary shall be liable,
directly or indirectly, contingently or otherwise, in respect of any Debt
except: (i) the Debt incurred or permitted under this Agreement or the Prior
Loan Agreement, as same may be modified or amended from time to time, (ii) the
indebtedness disclosed by the financial statements referred to in
Section 5.01(d),above; and (iii) Debt of a Subsidiary to the Federal Reserve
Bank or the Federal Home Loan Bank.

15

--------------------------------------------------------------------------------

 
 

(u)       Conduct of Business. The Borrower shall not make any material (as
reasonably determined by the Bank) change in the manner in which the business of
the Borrower is conducted.

(v)       ESOP and Trust Related Matters. The Borrower agrees that it shall: (i)
do or cause to be done all things reasonably necessary to preserve and keep in
force and effect the Trust’s existence; (ii) continue to satisfy or cause to be
satisfied all material requirements for the Trust’s qualification under
Section 401(a) of the Code, the Trust’s tax-exempt status under Section 501(a)
of the Code, the treatment of the ESOP as an employee stock ownership plan under
Section 4975(e)(7) of the Code, and the exemption of the  ESOP Loan and the ESOP
Transaction from the prohibited transaction provisions of Section 4975 of the
Code or of Section 406(a) or Section 406(b) of ERISA; (iii) cause the Borrower
Stock to constitute at all times “employer securities” within the meaning of
Section 409(l) of the Code; (iv) from time to time take any and all reasonably
necessary actions to ensure material compliance (A) of the ESOP and the Trust
with all applicable laws, rules, regulations (including without limitation all
applicable provisions of ERISA and the Code), and (B) of the Borrower, the ESOP
and the Trust with the provisions of the ESOP and the Trust Agreement; (v) make
such amendments to the ESOP and the Trust Agreement as may be required by the
IRS or the DOL to secure and preserve the tax qualification of the ESOP and the
Trust, and the prohibited transaction exemptions applicable to the ESOP Loan,
and to promptly furnish to the Bank copies of any such documents; (vi) not
terminate the ESOP; (vii) from time to time, as reasonably requested by the
Bank, furnish to the Bank such books, records and other documents relating to
the Trust or the ESOP as the Bank shall specify and permit the Bank to make
copies and extracts from such books, records, and other documents, and discuss
with any representative of the Borrower the affairs of the Trust and the ESOP;
and (ix) make contributions to the ESOP and the Trust in amounts at least
sufficient (subject to, and in accordance with, the terms of the ESOP) to enable
the Trust to make all payments of the principal of and interest on the ESOP Loan
as and when such payments shall become due.

(w)       Amendments to Documents. The Borrower shall not permit any material
amendment, restatement or other modification to any of the ESOP Documents,
except as required by the DOL or the IRS or any applicable statute, regulation
or ruling, without the prior written consent of the Bank, such consent not to be
unreasonably withheld.

(x)       Special Covenants Regarding Uses of Moneys. The Borrower further
agrees that, so long as the Bank has any obligation to lend hereunder and until
the Loan, all interest thereon and all other Obligations have been finally and
indefeasibly paid in full, (a) it shall designate adequate cash contributions
and dividends made by it to the Trust for use by the Trust (subject to, and in
accordance with, the terms of the ESOP) for the repayment to the Borrower of the
ESOP Loan except to the extent otherwise consented to by the Bank in writing;
and (b) the Borrower shall promptly apply any and all moneys received by it from
the Trust to the repayment to the Bank of the Loan in such order as the Bank may
elect.

(y)       Change in Ownership and Management.  The Borrower shall not cause or
permit or suffer to exist any material change in the ownership, the board of
directors, or the

16

--------------------------------------------------------------------------------

 
 

executive management of the Borrower from that which exists on the date of this
Agreement unless approved by the Bank, which consent shall not unreasonably
withheld or delayed.

(z)       Prior Loan Agreement.  The Borrower shall remain in compliance with
all of the covenants (including, without limitation, the affirmative covenants,
negative covenants, and financial covenants) contained in the Prior Loan
Agreement, as amended.

SECTION 6.02.  General Covenants of the Trust. The Trust agrees that, until the
ESOP Loan is paid in full, (a) the Trust will agree, from time to time, to any
amendments to the Trust Agreement and the ESOP that may be requested by the IRS
as a condition to maintaining a determination letter to the effect that the ESOP
meets the requirements for qualification under Sections 401(a) and 4975 of the
Code, and to any other amendments reasonably necessary to meet such
requirements; (b) the Trust will perform its obligations hereunder and under the
ESOP in good faith and in material compliance with all applicable provisions of
the Code and ERISA including, without limitation Section 4975 of the Code; (c)
the Trust will promptly give notice in writing to the Bank upon learning of any
proceeding, notice or action by the DOL or the IRS relating to any potential
assertion by either such agency that any material violation of ERISA or the Code
may have occurred in connection with the administration or operation of the
Trust or the ESOP or any part of the ESOP Transaction; and (d) within five
business days after the Trust becomes aware of the occurrence of any Default or
Event of Default, the Trust shall give written notice thereof to the Bank
setting forth the details thereof and the action that the Trust is taking or
proposes to take with respect thereto.

ARTICLE VII.  DEFAULTS

SECTION 7.01.  Events of Default.  The occurrence of any one or more of the
following events shall constitute an Event of Default by the Borrower under this
Agreement:

(a)       the Borrower shall fail to pay any payment of principal, interest or
other amount payable hereunder, under any other Loan Document, or under any
other agreement between Borrower or any Subsidiary and Bank when the same
becomes due subject to any applicable cure periods; or

(b)       the Borrower shall fail to observe or perform in any material respect
any covenant contained in Sections 6.01(h)-(o), inclusive, and 6.01(t)-(z),
inclusive; or

(c)       the Borrower or the Trust shall fail to observe or perform in any
material respect any covenant or agreement contained in this Agreement (other
than those covered by clause (a) or (b) above) for thirty (30) days after the
earlier of (i) the first day on which a responsible officer of the Borrower has
knowledge of such failure, or (ii) written notice thereof has been given to the
Borrower by the Bank; or

(d)       any representation, warranty or certification made or deemed made by
the Borrower, the Trust or any other Person in this Agreement or any of the
other Loan Documents or ESOP Loan Documents or which his contained in any
certificate, document, opinion or financial statement or other statement
furnished at any time or in connection with any Loan 

17

--------------------------------------------------------------------------------

 
 

Document, shall prove to have been incorrect, incomplete or misleading in any
material respect on or as of the date made or deemed made; or

(e)       the Borrower or any Subsidiary shall fail to make any payment in
respect of Debt in a principal amount in excess of TWO HUNDRED FIFTY THOUSAND AN
NO/100THS DOLLARS ($250,000.00) outstanding (other than the Note) when due or
within any applicable grace period or shall be deemed in default (whether for
non-payment or otherwise) under any other agreement with Bank (including,
without limitation, the Prior Loan Agreement); or

(f)       any event or condition shall occur which results in the acceleration
of the maturity of Debt in a principal amount in excess of TWO HUNDRED FIFTY
THOUSAND AND NO/100THS DOLLARS ($250,000.00) outstanding of the Borrower or any
Subsidiary or the purchase of such Debt by the Borrower (or its designee) or
such Subsidiary (or its designee) prior to the scheduled maturity thereof or
enables (or, with the giving of notice or lapse of time or both, would enable)
the holders of such Debt or any Person acting on such holders’ behalf to
accelerate the maturity thereof or require the purchase thereof by the Borrower
(or its designee) or such Subsidiary (or its designee) prior to the scheduled
maturity thereof, without regard to whether such holders or other Person shall
have exercised or waived their right to do so; or

(g)       the Borrower or any Subsidiary shall commence a voluntary case or
other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing; or

(h)       an involuntary case or other proceeding shall be commenced against the
Borrower or any Subsidiary seeking liquidation, reorganization or other relief
with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of sixty (60) days; or an
order for relief shall be entered against the Trust, the Borrower or any
Subsidiary under the federal bankruptcy laws as now or hereafter in effect; or

(i)       the Borrower or any member of the Controlled Group shall fail to pay
when due any material amount which it shall have become liable to pay to the
PBGC or to a Plan under Title IV of ERISA; or the PBGC shall institute
proceedings under Title IV of ERISA to terminate or to cause a trustee to be
appointed to administer any such Plan or Plans or a proceeding shall be
instituted by a fiduciary of any such Plan or Plans to enforce Section 515 or
4219(c)(5) of ERISA and such proceeding shall not have been dismissed within 30
days thereafter; or a condition shall exist by reason of which the PBGC would be
entitled to obtain a decree adjudicating that any such Plan or Plans must be
terminated; or the Borrower or any other 

18

--------------------------------------------------------------------------------

 
 

member of the Controlled Group shall enter into, contribute or be obligated to
contribute to, terminate or incur any withdrawal liability with respect to, a
Multiemployer Plan; or

(j)       one or more judgments or orders for the payment of money in an
aggregate amount in excess of $1,000,000 shall be rendered against the Borrower
or any Subsidiary and such judgment or order shall continue unsatisfied and
unstayed for a period of  thirty (30) days, unless such judgment or order shall
be fully covered by insurance; or

(k)       a federal tax lien shall be filed against the Borrower under
Section 6323 of the Code or a lien of the PBGC shall be filed against the
Borrower under Section 4068 of ERISA and in either case such lien shall remain
undischarged for a period of  twenty-five (25) days after the date of filing; or

(l)       (i)  Subsequent to the date hereof, any Person or two or more Persons
acting in concert shall have acquired, in a single transaction or series of
transactions, beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934) of
(A) thirty percent (30%) or more of the outstanding voting stock of the
Borrower, exclusive of Borrower Stock and other voting stock of the Borrower, if
any, beneficially owned by the Trust, or (B) shares of outstanding convertible
preferred stock, if any, of the Borrower sufficient in number such that
conversion of such shares of convertible preferred stock into voting stock of
the Borrower would result in such “person” or “group” of persons holding (in the
aggregate, considering any other voting stock of the Borrower then held by such
“person” or “group” of persons) thirty percent (30%) or more of the outstanding
voting stock of the Borrower, exclusive of Borrower Stock and other voting stock
of the Borrower, if any, beneficially owned by the Trust; or (ii) as of any date
a majority of the Board of Directors of the Borrower consists of individuals who
were not either (A) directors of the Borrower as of the corresponding date of
the previous year, (B) selected or nominated to become directors by the Board of
Directors of the Borrower of which a majority consisted of individuals described
in clause (A) of this Section 7.01(l), or (C) selected or nominated to become
directors by the Board of Directors of the Borrower of which a majority
consisted of individuals described in clauses (A) and (B) of this
Section 7.01(l); or

(m)       if any of the Trust’s obligations under the ESOP Loan Documents cease
to be in full force and effect, or if the Trust shall contest, or repudiate or
deny in writing the validity or enforceability of any of its obligations under
any of the ESOP Loan Documents.

SECTION 7.02.  Remedies on Default.  Upon the occurrence and during the
continuance of an Event of Default, the Bank may, in its sole discretion, (a) by
notice to the Borrower, declare the Note (together with accrued interest
thereon) to be immediately due and payable without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;
provided that if any Event of Default specified in clause (g) or (h) above
occurs with respect to the Borrower, without any notice to the Borrower or any
other act by the Bank, the Note (together with accrued interest thereon) and
fees shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower, and (b) pursue  all remedies available to it by contract, at law or in
equity, including, without limitation, all remedies available to it under the
Prior Loan Agreement, it being expressly agreed that all collateral securing the
Prior Loan Agreement shall

19

--------------------------------------------------------------------------------

 
 

secure this Agreement.  Notwithstanding any provision herein to the contrary,
the Bank shall not require the Borrower to undertake any action in violation of
the terms of the ESOP.

SECTION 7.03.  Security Interest; Offset.  In addition to, and not in limitation
of, all rights of offset that the Bank or other holder of the Note may have
under applicable law, the Borrower hereby grants to the Bank and its successors
and assigns, as security for the full and punctual payment and performance of
the obligations to pay to the Bank the principal, interest and other amounts due
hereunder or pursuant to any Loan Document, a continuing lien on and security
interest in all deposits and other sums credited by or due from the Bank to the
Borrower or subject to withdrawal by the Borrower; and regardless of the
adequacy of any collateral or other means of obtaining repayment of the
Obligations, the Bank may, at any time after the occurrence of an Event of
Default and without notice to the Borrower, set off the whole or any portion or
portions of any or all such deposits and other sums against the amounts owing
under this Agreement and the Note, whether or not any other Person or Persons
could also withdraw money therefrom.

ARTICLE VIII.  MISCELLANEOUS

SECTION 8.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission or similar
writing) and shall be given to such party at its address or facsimile number set
forth below or such other address or facsimile number as such party may
hereafter specify for the purpose by notice to the other party:


 


(A)


IF TO THE BORROWER:

 

 

Community Bankshares, Inc.

 

 

448 N. Main Street

 

 

Cornelia, Georgia  30531-9853

 

 

Attention:  Harry Stephens, Executive Vice President and

 

 

      Chief Financial Officer

 

 

 

 

 

And

 

 

 

 

 

Community Bankshares, Inc.

 

 

Employee Stock Ownership Plan and Trust

 

 

448 N. Main Street

 

 

Cornelia, Georgia  30531-9853

 

 

Attention:  Steve Adams, S. Alton Wingate and Elton Collins, Trustees

 

 

 

 

 

With a copy to:

 

 

 

 

 

Kilpatrick Stockton LLP

 

 

Suite 2800

 

 

1100 Peachtree Street

 

 

Atlanta, Georgia  30309

 

 

Attention:  F. Sheffield Hale, Esq.

 

20

--------------------------------------------------------------------------------

 
 

 

 

 


 


(B)


IF TO THE BANK:

 

 

SunTrust Bank

 

 

25 Park Place, N.E.

 

 

Mail Code:  121

 

 

Atlanta, Georgia  30303-2900

 

 

Attention:  Financial Institutions Group

 

 

 

 

 

With a copy to:

 

 

 

 

 

Womble Carlyle Sandridge & Rice , PLLC

 

 

One Atlantic Center, Suite 3500

 

 

1201 West Peachtree Street

 

 

Atlanta, Georgia  30309

 

 

Attention:  G. Leighton Stradtman, Esq.

Each such notice, request or other communication shall be effective (i)  if
given by mail, two (2) days after such communication is deposited in the mails
with first class postage prepaid, addressed as aforesaid or (ii) if given by any
other means, when delivered at the address specified in this Section.

SECTION 8.02.  No Waivers.  No failure or delay by the Bank in exercising any
right, power or privilege hereunder or under the Note shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.  All rights of the Bank
under this Agreement shall remain in effect notwithstanding the fact that no
indebtedness of Borrower to the Bank may be outstanding at any particular time
or that the Maximum Advance amount may be exceeded.

SECTION 8.03.  Expenses; Documentary Taxes.  The Borrower shall pay (i) all
out-of-pocket expenses of the Bank, including reasonable fees and disbursements
of counsel for the Bank actually incurred, in connection with the preparation of
this Agreement and the other Loan Documents, any waiver or consent hereunder or
any amendment hereof or any actual or alleged Default hereunder and (ii) if an
Event of Default occurs, all out-of-pocket expenses incurred by the Bank,
including reasonable fees and disbursements of counsel actually incurred, in
connection with such Event of Default and collection and other enforcement
proceedings resulting therefrom, including out-of-pocket expenses incurred in
enforcing this Agreement and the other Loan Documents.  The Borrower shall
indemnify the Bank against any transfer taxes, documentary taxes, assessments or
charges made by any Governmental Authority by reason of the execution and
delivery of this Agreement or the other Loan Documents.  In addition, the
Borrower agrees to indemnify the Bank, each affiliate of the Bank and all of
their respective directors, officers, employees and agents (each an “Indemnified
Party”) from, and hold each Indemnified Party harmless from and against, any and
all losses, costs, charges, expenses (including, without limitation, reasonable
attorney’s fees and expenses of litigation or preparation therefor actually
incurred, whether or not such Indemnified Party is a party thereto), claims,
demands, suits, damages, penalties, taxes, fines, levies and assessments that
may be

21

--------------------------------------------------------------------------------

 
 

asserted or imposed against, or suffered or incurred by, such Indemnified Party
as a direct or indirect result of:

(a)       Loan Agreement; Loan Documents; ESOP Loan. The negotiation,
preparation, execution or performance of this Agreement, the ESOP Transaction or
any other Loan Document or any transaction contemplated herein or therein, any
breach or violation of this Agreement, the Note, the other Loan Documents, the
ESOP Loan Documents or the direct or indirect use or application, or proposed
use or application, of the proceeds of the Loan or the ESOP Loan;

(b)       Environmental Laws. Any violation or alleged violation of any
environmental laws, rules or regulations, the past, present or future operations
of the Borrower or any Subsidiary or their respective predecessors in interest,
or the past, present or future environmental, health or safety condition of any
property owned or operated by the Borrower or any Subsidiary or its predecessors
in interest or any actual or threatened release of any hazardous or other
material regulated under any such environmental laws, rules or regulations;

(c)       Representations and Warranties. Any representation or warranty of the
Trust, the Trustees, or the Borrower in this Agreement, any other Loan Document
or any ESOP Loan Document being untrue or inaccurate in any material respect;

(d)       Obligations. The failure by the Borrower or the Trust to observe,
perform or comply with any of its covenants, undertakings or obligations set
forth in this Agreement, any other Loan Document or any ESOP Loan Document;

(e)       Exempt Loan. Failure of the ESOP Loan to qualify for the exemption
under 4975(d)(3) of the Code from the prohibited transaction tax imposed by
Section 4975(a) of the Code or for the exemption from the prohibited transaction
provisions of Section 4975(c) of the Code or of Section 406(a) or 406(b) of
ERISA; and/or

(f)       ESOP Transaction. Any claim of whatever nature against the Bank
arising from the administration of the ESOP or the Trust or any assets thereof,
or relating in any manner to this Agreement, any other Loan Document, the Loan
or the ESOP Transaction, asserted by any participant or beneficiary of the ESOP
or the Trust or by any shareholder of the Borrower, which loss or expense under
this paragraph (f) occurs after a judicial determination or governmental
directive, provided that, in the case of this paragraph (f), the Bank shall be
indemnified for costs and attorneys’ fees incurred by the Bank prior to and
irrespective of the occurrence of such judicial determination or governmental
directive;

provided that the Borrower shall have no obligation to indemnify an Indemnified
Party hereunder in respect of the foregoing to the extent the same shall arise
directly from the gross negligence or willful misconduct of such Indemnified
Party. The obligations of the Borrower under this Section shall survive, and
shall continue to be enforceable notwithstanding, the termination of this
Agreement and the payment in full or cancellation of the Obligations.

SECTION 8.04.  Amendments and Waivers.  Any provision of this Agreement, the
Note or any other Loan Documents may be amended or waived if, but only if, such
amendment or waiver is in writing and is signed by the Borrower and the Bank.

22

--------------------------------------------------------------------------------

 
 

 

SECTION 8.05.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that neither the Trust nor the
Borrower may assign or otherwise transfer any of its rights under this
Agreement.  The Bank may at any time assign to one or more banks or financial
institutions all, or a proportionate part of all, of its rights and obligations
under this Agreement and the Note, and such assignee shall assume all such
rights and obligations and such assignee shall for all purposes be a Bank party
to this Agreement and shall have all the rights and obligations of a Bank under
this Agreement to the same extent as if it were an original party hereto, and
the Bank shall be released from its obligations hereunder to a corresponding
extent, and no further consent or action by the Borrower or the Bank shall be
required.  Upon the consummation of any transfer to an assignee pursuant to this
Section 8.05, the Bank and the Borrower shall make appropriate arrangements so
that, if required, a new Note is issued to such assignee.  Subject to the
provisions of Section 8.06, the Borrower authorizes the Bank to disclose to any
assignee or other transferee or prospective transferee, any and all financial
information in the Bank’s possession concerning the Borrower which has been
delivered to the Bank by the Borrower pursuant to this Agreement or which has
been delivered to the Bank by the Borrower in connection with the Bank’s credit
evaluation prior to entering into this Agreement.

SECTION 8.06.  Confidentiality.  The Bank agrees to exercise its best efforts to
keep any information delivered or made available by the Borrower to it which is
clearly indicated to be confidential information, confidential from any one
other than persons employed or retained by the Bank who are or are expected to
become engaged in evaluating, approving, structuring or administering the Loan
Documents; provided, however, that nothing herein shall prevent the Bank from
disclosing such information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of any regulatory agency or Governmental
Authority having jurisdiction over the Bank, (iii) which has been publicly
disclosed, (iv) to the extent reasonably required in connection with any
litigation to which the Bank or their respective Affiliates may be a party, (v)
to the extent reasonably required in connection with the exercise of any remedy
hereunder, (vi) to the Bank’s legal counsel and independent auditors and (vii)
to any actual or proposed assignee or other transferee of all or part of its
rights hereunder which has agreed in writing to be bound by the provisions of
this Section.

SECTION 8.07.  Interest Limitation.  Notwithstanding any other term of this
Agreement, the Note or any other Loan Document, the maximum amount of interest
which may be charged to or collected from any person liable hereunder or under
the Note by the Bank shall be absolutely limited to, and shall in no event
exceed, the maximum amount or interest which could lawfully be charged or
collected under applicable law (including, to the extent applicable, the
provisions of Section 5197 of the Revised Statutes of the United States of
America, as amended, 12 U.S.C. '85, as amended), so that the maximum of all
amounts constituting interest under applicable law, howsoever computed, shall
never exceed as to any Person liable therefor such lawful maximum, and any term
of this Agreement, the Note or any other Loan Document which could be construed
as providing for interest in excess of such lawful maximum shall be and hereby
is made expressly subject to and modified by the provisions of this paragraph.

SECTION 8.08.  Governing Law.  This Agreement and the Note shall be construed in
accordance with and governed by the law of Georgia.  This Agreement and the Note
are intended to be effective as instruments executed under seal.

23

--------------------------------------------------------------------------------

 
 

SECTION 8.09.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

SECTION 8.10.  Consent to Jurisdiction.  The Borrower (a) submits to personal
jurisdiction in Georgia, the courts thereof and the United States District
Courts sitting therein, for the enforcement of this Agreement, the Note and the
other Loan Documents, (b) waives any and all personal rights under the law of
any jurisdiction to object on any basis (including, without limitation,
inconvenience of forum) to jurisdiction or venue within Georgia for the purpose
of litigation to enforce this Agreement, the Note or the other Loan Documents,
and (c) agrees that service of process may be made upon it in the manner
prescribed in Section 8.01 for the giving of notice to the Borrower.  Nothing
herein contained, however, shall prevent the Bank from bringing any action or
exercising any rights against any security and against the Borrower personally,
and against any assets of the Borrower, within any other state or  jurisdiction.

SECTION 8.11.  Severability.  If any provisions of this Agreement shall be held
invalid under any applicable laws, such invalidity shall not affect any other
provision of this Agreement that can be given effect without the invalid
provision, and, to this end, the provisions hereof are severable.

SECTION 8.12.  Captions.  Captions in this Agreement are for the convenience of
reference only and shall not affect the meaning or interpretation of the
provisions hereof.

SECTION 8.13.  Time of Essence.  Time is of the essence of this Agreement and
the other Loan Documents.

IN WITNESS WHEREOF, the party below has caused this Agreement to be executed 
under seal as of the year and day first above written.

 

 

BORROWER:

 

 

 

COMMUNITY BANKSHARES, INC., a Georgia corporation

 

 

ATTEST:

 

 

By:

 

--------------------------------------------------------------------------------

Name: 

Name:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Title:  

Title:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

            [CORPORATE SEAL]

 

 

24

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the party below has caused this Agreement to be executed
under seal as of the year and day first above written.

 

 

TRUST:

 

 

 

COMMUNITY BANKSHARES, INC. EMPLOYEE

 

STOCK OWNERSHIP PLAN AND TRUST

 

 

 

By Its Trustee:

 

 

 

 

 

    By:                                                                           
(Seal)

 

--------------------------------------------------------------------------------

 

    Name:

 

--------------------------------------------------------------------------------

 

               Not in his individual capacity, but

 

               solely as Trustee of the Community

 

               Bankshares, Inc. Employee Stock

 

               Ownership Plan and Trust

 

 

 

 

 

 

 

 

25

--------------------------------------------------------------------------------

 
 

 

IN WITNESS WHEREOF, the party below has caused this Agreement to be executed
under seal as of the year and day first above written.

 

 

BANK:

 

 

 

SUNTRUST BANK

 

 



 

 

By:

 

--------------------------------------------------------------------------------



Name:

--------------------------------------------------------------------------------



Title:

--------------------------------------------------------------------------------

            

 

[BANK SEAL]

 

 

 

 

 

 

 

 

26

--------------------------------------------------------------------------------

 
 

 

EXHIBIT A-1

 ADVANCE SCHEDULE

 Advance Schedule to be determined by Borrower.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

EXHIBIT A-2

REQUISITION FORM

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

EXHIBIT A-3

COPY OF ESOP MASTER STOCK PLEDGE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
 

EXHIBIT A-4

COPY OF ASSIGNMENT OF ESOP NOTE AND MASTER STOCK PLEDGE AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 
 